DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 3/11/2021. 
Claims 1, 8, 9, 10, 15, and 18 have been amended. Claim 17 has been canceled. Claims 1-16, and 18-23 are pending in this office action, of which claims 1, 8 and 15 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 7-16, filed 3/11/2021, with respect to the rejection(s) of claims 1-23 under 35 USC 103 have been fully considered but are not persuasive.  
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant argues:
a.	Ottinzer/Barrett does not disclose or render obvious "issuing ... a coherence response" as recited in exemplary Claim 1 (pages 7-11). 
	In response to applicant's argument a:  The argument is that, as amended, Claim 1 recites that the coherence response is issued on the bus by the data source to the data sink. Clearly, Ottinger Barrett does not disclose, suggest, or render obvious such a system because the early coherence indicator of Ottinger Barrett is not issued to the data sink, but is instead an internal signal of the data source. In addition, Ottinger Barrett does not disclose or render obvious (and the Examiner has not explained how the references to disclose or render obvious) a "coherence response indicating availability of the data regardless of whether or not the data is actually available to be transferred from the data source to the data sink during the data tenure." Simply put, no such indication is contemplated by Ottinger Barrett.
	Examiner respectfully disagree. Berrett teache in para 0029, 0053-0054 that from the perspective of the memory interface, initiation of the fastpath read in block 100 initiates an indication from block 118 to the processor bus interface that data will be arriving to the chipset from the memory subsystem in a fixed (X) number of cycles (assuming the request is not canceled). The indication is typically asserted when the memory interface (i.e., data source) issues the command (i.e., response) on the memory bus. Thereafter, in block 120, once the data does arrive at the chipset, another indication is provided by the memory interface to the processor bus interface (i.e., data sink).
	Examiner note that the internal signal of the data source  as applicant argued is also considered as a response from data source as discussed in para 0024 and 0053 to signal an 

	b. Ottinzer/Barrett does not disclose or render obvious the "determining" step of exemplary Claim 1 (pages 11-13). 
	In response to applicant's argument b:  The argument is that the Examiner relies on the memory controller of Ottinger Barrett as disclosing the claimed "data source." Clearly, the memory controller determines the availability of data prior to sending its internal early coherency indicator to the bus or port interface. As should be apparent, this ordering of the determining and the issuing steps is the exact opposite of what is claimed.
	Barrett teaches in para 0047 and 0054 that from the perspective of the memory interface, initiation of the fastpath read in block 100 initiates an indication from block 118 to the processor bus interface that data will be arriving to the chipset from the memory subsystem in a fixed (X) number of cycles (assuming the request is not canceled).  The indication is typically asserted when the memory interface issues the command on the memory bus.  Thereafter, in block 120, once the data does arrive at the chipset, another indication (i.e., this second indication represents that data is availability is determined not earlier than the first indication of coherence response) is provided by the memory interface to the processor bus interface.

	c. Ottinzer/Barrett does not disclose or render obvious "issuing ... a second data packet" as recited in exemplary Claim 1  (pages 14-15).
	In response to applicant's argument c:  The argument is that the data return packet provided to the data sink of Ottinger Barrett contains the requested data and therefore does not contain the claimed indication that requested data is unavailable.
	Barrett teaches in para 0048, collision detection block 86 and coherency directory 80 are capable of supplying collision and directory cancel signals to each of control logic 82 and memory interface 60, which signals are asserted whenever it is determined that a collision has occurred or the source of the requested data is such that the current memory request must be canceled (i.e., data is unavailable) and retried with para 0024 for based upon that anticipation, prepare for communication of the return data, e.g., by planning out and executing any bus arbitration/signaling, preparing a data response packet, etc., prior to data return. See also para 0072 If an ECC error or correction occurs, a signal may still be sent from the memory interface to the scalability port interface just in time to "stomp" or discard the packet prior to transmission, e.g., in its last cycle. 
	d. The combination of Ottinger and Barrett does not teach “based on receiving the second data packet at the data sink, completing, by the data sink, a transaction associated with the command to avoid a machine error.” as recited in claim 2 (pages 15-16).
	In response to applicant's argument d:  The argument is that the cited portion of Ottinger/Barrett does not disclose any activity of a data sink based on receiving a second data packet, and specifically, does not disclose the data sink “completing..a transaction……..” as claimed.
	Examiner respectfully disagree, Barrett teaches in paragraph 0052 that the control logic (see para 0036) has a cancel opportunity due to address collisions (detected by collision 	
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action.  For the above reasons, Examiner believed that rejection of the last Office action was proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, 14-16, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ottinger, US 6070231 A (hereinafter “Ottinger”) and in view of Barrett et al., US 20060143403 A1 (hereinafter “Barrett”).

As to claim 1,
Ottinger teaches a method of operating a data processing system (Ottinger teaches in Fig. 1 data processing system with multiple nodes) that implements a split transaction coherency protocol including an address tenure and a data tenure (Ottinger teaches in col. 5 lines 11-18 pipe lined split transaction buses in which memory operations are split into several phases that include address phase (a request phase) and data phrase), wherein the data processing system includes a plurality of processing units (Ottinger, Fig. 1 and col. 3 lines 39-43, The first group of caching agents 22a includes four processors 32a-35a that are each coupled to a corresponding cache memory 36a-39a), the method comprising: 
receiving on a bus, at a data source (Ottinger, Fig. 1 memory controller 24A and 24B), a command that is issued from a data sink associated with a processor core in one of the plurality of processing units (Ottinger, col. 5 lines 32-38, a processor 32a-35a of the first group of caching agents 22a or the first memory controller 24a issues on the first processor bus 30a a memory request (e.g. a read request, or a write request) that targets a memory location. Generally, the memory request includes an address and a request type. See also col. 8 lines 55-58, The first memory controller 24a receives and processes memory requests from the first processor bus 30a and the I/O bus 20 and generally ensures that the memory request obtains the latest copy of the targeted memory line), wherein the command includes an address tenure for requested data (Ottinger teaches in col. 5 lines 32-41 and col. 8 lines 55-58, caching agent 22a issues a memory request (e.g. a read request or write request) that targets a memory location. Generally a memory request includes an address and a request type. The address indicates which memory location the memory request is targeting and the request type indicates the type of memory request (e.g. read or write)); 
based on the data source determining that the data identified by the address is available, issuing, by the data source to the data sink during the data tenure, a first data packet on the bus that includes the data (Ottinger teaches in col. 6 lines 1-3 and col. 8 lines 58-67, To ensure that the memory requests obtain the latest copy of the targeted memory line, the first memory controller 24a may need to (a) obtain a copy of the targeted memory line from the first memory 26a, (b) allow a processor 32a-35a of the first group of caching agents 22a to deliver a copy of the targeted memory line from its corresponding cache memory 36a-39a, and/or (c) issue a MIC request to the second memory controller 24b via the I/O bus 20 in order to (i) obtain a copy of the targeted memory line from a cache memory 36b-39b of the second group of caching agents 22b); and 
Ottinger teaches the invention as claimed above, Ottinger does not explicitly teach  issuing, by the data source to the data sink on the bus, a coherence response that indicates to the data sink that data identified by the address is available to be transferred from the data source to the data sink during a data tenure that is associated with the address tenure, wherein the data source issues the coherence response indicating availability of the data regardless of whether or not the data is actually available to be transferred from the data source to the data sink during the data tenure; determining, by the data source not earlier than the issuing, whether or not the data identified by the address is available to be transferred from the data source to the data sink during the data tenure; and based on the data source determining that the data associated with the address tenure is not available, issuing, by the 
However, Barrett teaches issuing, by the data source to the data sink on the bus (Barrett, para 0024, utilize early coherency indication to enable a communications interface (see para 0027) to anticipate a data return from a source, and based upon that anticipation, prepare for communication of the return data, e.g., by planning out and executing any bus arbitration/signaling, preparing a data response packet, etc., (i.e., issuing ) prior to data return),  a coherence response that indicates to the data sink that data identified by the address is available to be transferred from the data source to the data sink during a data tenure that is associated with the address tenure (Barrett, para 0032, embodiments consistent with the invention provide an early coherence indication to the processor bus interface that the return data can be used by the communications interface and forwarded over its associated communications link when the data becomes available), 
wherein the data source issues the coherence response indicating availability of the data regardless of whether or not the data is actually available to be transferred from the data source to the data sink during the data tenure (Barrett, para 0053-0054 teaches that from the perspective of the memory interface, initiation of the fastpath read in block 100 initiates an indication from block 118 to the processor bus interface that data will be arriving to the chipset from the memory subsystem in a fixed (X) number of cycles (assuming the request is not canceled). The indication is typically asserted when the memory interface (i.e., data source) issues the command (i.e., response) on the memory bus. Thereafter, in block 120, once the data does arrive at the chipset, another indication is provided by the memory interface to the processor bus interface (i.e., data sink)); 
determining, by the data source not earlier than the issuing, whether or not the data identified by the address is available to be transferred from the data source to the data sink during the data tenure (Barrett, para 0047, 0073, 0054, From the perspective of the memory interface, initiation of the fastpath read in block 100 initiates an indication from block 118 to the processor bus interface that data will be arriving to the chipset from the memory subsystem in a fixed (X) number of cycles (assuming the request is not canceled).  The indication is typically asserted when the memory interface issues the command on the memory bus.  Thereafter, in block 120, once the data does arrive at the chipset, another indication (i.e., this second indication represents that data is availability is determined not earlier than the first indication of coherence response) is provided by the memory interface to the processor bus interface); and 
based on the data source determining that the data associated with the address tenure is not available, issuing, by the data source to the data sink during the data tenure, a second data packet on the bus that includes a data header that indicates the data is unavailable (Barrett, para 0048, collision detection block 86 and coherency directory 80 are capable of supplying collision and directory cancel signals to each of control logic 82 and memory interface 60, which signals are asserted whenever it is determined that a collision has occurred or the source of the requested data is such that the current memory request must be canceled (i.e., data is unavailable) and retried with para 0024 for based upon that anticipation, prepare for communication of the return data, e.g., by planning out and executing any bus arbitration/signaling, preparing a data response packet, etc., prior to data return. See also para 0072 If an ECC error or correction occurs, a signal may still be sent from the memory interface to the scalability port interface just in time to "stomp" or discard the packet prior to transmission, e.g., in its last cycle.  The packet may then be restarted at a later time, using corrected data from the central buffer.  Likewise, when data is being returned to a source processor on the same node, a signal may be sent from the memory interface to the processor bus interface to enable the processor bus interface to stall the data return for one or more cycles, as required to receive the corrected data. See also para 0052).
  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of Ottinger by including the method for utilizing early coherency indication to notify a communications interface, prior to the data for a memory request is returned to improve and minimizing the latency of memory requests in a shared memory data processing system as taught by Barrett.
 
As to claim 2,
	The combination of Ottinger and Barrett teaches based on receiving the second data packet at the data sink, completing, by the data sink, a transaction associated with the command to avoid a machine error (Barrett, para 0052, the control logic (see para 0036) has a cancel opportunity due to address collisions (detected by collision detector 86), or due to the read request being directed to a cache line resident on another node (detected by coherence directory 80).  In addition, the control logic may also determine a read request needs to be canceled due to buslocks or livelock avoidance.  As such, block 102 determines whether the read request will be retried (i.e., will not complete).  If so, control passes to block 104, whereby the read request is canceled and the command is retried back to the source.  Handling of the read request is then complete. Therefore, the data sink/processor/requestor retried the command represents also data sink completing a transaction associated with the command).  

As to claim 3,
The combination of Ottinger and Barrett teaches the data source is a memory controller specified by an address in the address tenure (Ottinger teaches in Fig. 1 memory controller 24A and 24B are the data source).  
As to claim 4,
The combination of Ottinger and Barrett teaches the data sink is a master in a level two (L2) cache (Ottinger teaches in Fig. 1 cache agents 36A-39A are the data sink).
As to claim 5,
The combination of Ottinger and Barrett teaches the command corresponds to a read operation (Ottinger teaches in col. 5 lines 31-41: command is the read request operation).  

As to claim 7,
The combination of Ottinger and Barrett teaches the data header of the second data packet includes a routing tag field that specifies a destination address for the second data packet (Barrett, para 0050, a data return or response packet adds header and trailer information to return data, including information such as sequence numbers, source and destination identifiers, packet length, control bits, etc.). 
As to claim 8,
Claim 8 is a system claim, correspondently and respectively recites the same limitations as claim 1 and rejected under the same rationale as claim 1. Additionally, Ottinger teaches a data processing system, comprising: a bus (Ottinger, Fig. 3 and para 0020 processor bus interface); a plurality of processing units communicatively coupled to the bus (Ottinger, Fig. 3 and para 0034, a plurality of nodes 52, each of which generally including one or more processors 54 coupled to one or more system or processor buses 56); a memory; and a processing unit coupled to the memory, wherein the processing unit includes a data source and a data sink (Ottinger, Fig. 1 and col. 2 lines 61-67 and col. 8 lines 55-67 teaches a computer system 10 comprising memory controller 24a (i.e., data source), processing unit 22A and cache 36A-39A (i.e., data sink)).  
As to claim 9,
Claim 9 is a system claim, correspondently and respectively recites the same limitations as claim 2. Therefore it is rejected under the same rationale as claim 2.
As to claim 10,
Claim 10 is a system claim, correspondently and respectively recites the same limitations as claim 3. Therefore it is rejected under the same rationale as claim 3.
As to claim 11,
Claim 11 is a system claim, correspondently and respectively recites the same limitations as claim 4. Therefore it is rejected under the same rationale as claim 4.
As to claim 12,
Claim 12 is a system claim, correspondently and respectively recites the same limitations as claim 5. Therefore it is rejected under the same rationale as claim 5.
As to claim 14,


As to claim 15,
Claim 15 is a considered as system claim, correspondently and respectively recites the same limitations as claim 1 and are rejected under the same rationale as claim 1. Additionally, Ottinger teaches an apparatus comprising a processing unit, including: a processor core; a cache hierarchy communicatively coupled to the processor core, wherein the cache hierarchy includes a data sink (Ottinger, col. 4 lines 26-30, a memory system which uses a hierarchy of faster cache memories 36a-39a and 36b-39b with slower first memory 26a and second memory 26b is that the memory system is both economical and efficient in processing memory requests. Col. 5 lines 32-38, a processor 32a-35a of the first group of caching agents 22a (i.e., data sink) or the first memory controller 24a issues on the first processor bus 30a a memory request (e.g. a read request, or a write request) that targets a memory location. Generally, the memory request includes an address and a request type); and 
U.S. Application No. 15/807,828Page 5 Attorney Docket No. ROC920170010US1a memory controller communicatively coupled to the cache hierarchy, wherein the memory controller is a data source configured to (Ottinger, Fig. 1 and col. 2 lines 61-67 and col. 8 lines 55-67 teaches The first memory controller 24a receives and processes memory requests from the first processor bus 30a and the I/O bus 20 and generally ensures that the memory request obtains the latest copy of the targeted memory line. To ensure that the memory requests obtain the latest copy of the targeted memory line, the first memory controller 24a (i.e., data source) may need to (a) obtain a copy of the targeted memory line from the first memory 26a).  

As to claim 16,

As to claim 18,
Claim 18 is a system claim, correspondently and respectively recites the same limitations as claim 4. Therefore it is rejected under the same rationale as claim 4.
As to claim 20,
Claim 20 is a system claim, correspondently and respectively recites the same limitations as claim 7. Therefore it is rejected under the same rationale as claim 7.

As to claims 21, 22 and 23,
The combination of Ottinger and Barrett teaches the data tenure occurs within a fixed time of the address tenure (Barrett, para 0026, an early indication, referred to herein as an early coherency indication, is provided to the communications interface, indicating that the data can be used by the communications interface and forwarded over its associated communications link, henever the data is received by the communications interface from the source of the return data.  Typically, this indication may also indicate that the data will arrive at a predetermined time, e.g., in a fixed number of cycles).  

Claims 6, 13 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over “Ottinger” and in view of  “Barrett” and further in view of Wallin et al., US 20040260883 A1 (hereinafter “Wallin”).

As to claims 6, 13 and 19,
The combination of Ottinger and Barrett teaches the invention as claimed above, the combination does not explicitly teach a value included in a data status field of the data header of the second data packet specifies that the second data packet is a null data packet.
However, Wallin teaches a value included in a data status field of the data header of the second data packet specifies that the second data packet is a null data packet (Wallin teaches in para 0043 an empty NACK data packet is issued in the case data is not available).  
 It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the teachings of the combination of Ottinger and Barrett by including the method for transmitting a bundled transaction on a system interconnect in response to the cache miss with an empty NACK data packet may be supplied for the prefetched cache line as taught by Wallin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Lakhanpal et al. (US 7359994 B1) discloses a split-transaction bus decoder receives a plurality of packets, the plurality of packets including a request packet and a response packet, wherein the request packet includes an address and a request tag; and the response packet includes a command, a response tag, and data.  Upon receipt of the request packet, the decoder stores the address and the request tag.  Upon receipt of the response packet, the decoder matches the response tag to the request tag.
The reference Gutherie et al. (US 20170293558 A1) discloses a multiprocessor data processing system includes multiple vertical cache hierarchies supporting a plurality of processor cores, a system memory, and a system interconnect. In response to a load-and-reserve request from a first processor core, a first cache memory supporting the first processor core issues on the system interconnect a memory access request for a target cache line of the load-and-reserve request. Responsive to the memory access request and prior to receiving a systemwide coherence response for the memory access request, the first cache memory receives from a second cache memory in a second vertical cache hierarchy by cache-to-cache intervention the target cache line and an early indication of the systemwide coherence response for the memory access request. In response to the early indication and prior to receiving the systemwide coherence response, the first cache memory initiating processing to update the target cache line in the first cache memory.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




7/28/2021

/NARGIS SULTANA/Examiner, Art Unit 2164